 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ANTHONY JOHNSON,                                  No. 2:20-cv-1443 KJM AC P
12                       Petitioner,
13           v.                                         ORDER
14    DANIEL E. CUEVA,
15                       Respondent.
16

17          Petitioner is a state prisoner proceeding pro se on a petition for a writ of habeas corpus

18   pursuant to 28 U.S.C. § 2254. Respondent was ordered to respond to the petition, ECF No. 9, and

19   filed a motion to dismiss on the ground that the petition was unexhausted, ECF No. 12. After

20   failing to respond to the motion to dismiss, petitioner was given additional time to file a response.

21   ECF No. 15. He then proceeded to request an additional sixty days to respond to the motion.

22   ECF No. 16. The request was granted and petitioner was given until April 29, 2021, to file his

23   response. ECF No. 17. Instead of a response to the motion to dismiss, petitioner filed a first

24   amended petition. ECF No. 18.

25          Petitioner is past the time for filing an amended petition as a matter of right, see Fed. R.

26   Civ. P. 15(a) (pleading may be amended as a matter of course within twenty-one days after it is

27   served or within twenty-one days of service of a responsive pleading or motion to dismiss), and

28   did not seek leave to amend the petition. Furthermore, the amended petition appears unexhausted
                                                        1
 1   on its face, as petitioner indicates that the grounds raised in the petition were not raised in his
 2   direct appeal and he did not file any collateral appeals. ECF No. 18 at 9. The first amended
 3   petition will therefore be stricken from the record and petitioner shall be given a final opportunity
 4   to respond to the motion to dismiss.
 5          Accordingly, IT IS HEREBY ORDERED that:
 6          1. The Clerk of the Court is directed to strike the first amended petition, ECF No. 18,
 7   from the record.
 8          2. Within fourteen days of the service of this order, petitioner shall file a response to
 9   respondent’s motion to dismiss. No further extensions of time will be granted absent a showing
10   of extraordinary circumstances and failure to respond will result in a recommendation that this
11   action be dismissed.
12   DATED: May 4, 2021
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
